Citation Nr: 1230148	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-31 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for status post aortic valve replacement, currently rated as 30 percent disabling through September 17, 2010; and rated at 60 percent disabling effective September 18, 2010.

2.  Entitlement to a higher initial rating for a lumbosacral strain with a herniated lumbar disc, currently rated as 10 percent disabling through June 8, 2010; and rated at 20 percent disabling effective June 9, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2010 for further development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran presented testimony at a Board hearing in June 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans law Judge (VLJ) who conducted the hearing is not longer employed by the Board.  In January 2012, the Board sent the Veteran a correspondence in which it informed him of his right to a new hearing.  The Veteran failed to respond.     

The RO, in its September 2005 rating decision, granted service connection for status post aortic valve replacement and a strained herniated lumbar disc.  It granted ratings of 30 percent and 10 percent respectively.  The RO issued a November 2011 rating decision in which it increased the ratings to 60 percent and 20 percent respectively.  However, the increase did not date back to the date of the claim.  Consequently, there two distinct time periods to consider with respect to each disability.   



FINDINGS OF FACT

1.  Prior to February 29, 2008, the Veteran's status post aortic valve replacement was not manifested by more than one episode of acute congestive heart failure in the past year.  A workload of greater than 3 METs but not greater than 5 METs did not result in dyspnea, fatigue, angina, dizziness, or syncope; and the Veteran did not experience left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  Effective February 29, 2008, the Veteran's symptoms increased and he was found to have left ventricular dysfunction with an ejection fraction of 50 percent.  The Veteran's status post aortic valve replacement is not manifested by chronic congestive heart failure.  A workload of less than 3 METs does not result in dyspnea, fatigue, angina, dizziness, or syncope; and the Veteran does not experience left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  Prior to June 9, 2010, the Veteran's lumbosacral strain with a herniated lumbar disc was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  
 
4.  Effective June 9, 2010, the Veteran's lumbosacral strain with a herniated lumbar disc is not manifested by unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  
  


CONCLUSIONS OF LAW

1.  Prior to February 29, 2008, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected status post aortic valve replacement had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7016 (2011).

2.  Effective February 29, 2008, the criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected status post aortic valve replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7016 (2011).

3.  Prior to June 9, 2010, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbosacral strain with a herniated lumbar disc had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2011).

4.  Effective June 9, 2010, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral strain with a herniated lumbar disc have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated March 2005. 

The present appeal, however, involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a March 2005 letter prior to the September 2005 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  

The March 2005 notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in June 2005, March 2007, June 2009, and September 2010; obtained medical opinions as to the severity of the  disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Aortic valve replacement - prior to September 18, 2010
Prior to September 18, 2010, the Veteran's aortic valve replacement has been rated as 30 percent disabling under the provisions of Diagnostic Code 7016.  

Under this regulatory provision, a rating of 10 percent is assigned when workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  A rating of 30 percent is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of less than 3 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran underwent a VA general medical examination in June 2005.  The examiner was not provided with the claims file to review.  The Veteran reported that he complained of shortness of breath and fatigue while he was in the military.  He was found to have a heart murmur, which was monitored.  He eventually began having chest pain and was found to have an enlarged heart, which required surgery in October 2001.  He reported that since the surgery, he has continued to have shortness of breath; but that it has not been as severe as it was.  He also continued to report chest pain at rest and on exertion.  He reported that even when sitting still he will occasionally (once or twice per month) experience palpitation, chest pain, and shortness of breath. The symptoms last for 4-5 seconds.  He stated that he was taking 81 mg. of aspirin per day; but no other medication.  He stated that the disability does not interfere with his work, because his work does not require exertion.   He denied missing time from work; but stated that he is always tired.

Upon examination, the Veteran had an audible click, but no appreciated murmurs, rubs, or bruits.  He had no edema or varicosities noted; and he had no other abnormalities (other than the heart valve replacement).  His echocardiogram revealed mitral valves are redundant mitral valve leaflets and minimal mitral annular calcification.  There was no mitral stenosis; and the right ventricle appeared to be of normal size and function, with an estimated ejection fraction of 58 percent.  Examination suggested no significant gradient across the prosthetic valve; and aortic roots appeared to be within normal limits.  The examiner concluded that the Veteran had left atrial enlargement, redundant mitral valve leaflet with minimal mitral annular calcification.  He found that there was no mitral stenosis; normal left ventricular size and function; estimated ejection fraction of 58 percent; trace to mild mitral regurgitation; tricuspid regurgitation and pulmonic insufficiency with normal right sided pressure.  The Board notes that in the examiner's original findings, he stated that the right ventricle appeared to be of normal size and function, with an estimated ejection fraction of 58 percent.  However, the Board finds it to be a typographical error that was corrected in his conclusions, where he found normal left ventricular size and function, estimated ejection fraction of 58 percent.  

Private treatment reports from Montgomery Cardiovascular Associates (Dr. J.E.) reflect that the Veteran received treatment and had an ejection fraction of 58 percent in May 2005 and May 2006.  

The Veteran underwent another VA examination in March 2007.  The examiner reviewed the medical records that the Veteran had brought to the examination.  The Veteran denied any history of coronary artery disease, coronary angioplasty, or coronary artery bypass grafting.  The Veteran denied any history of anginal pains; but he did report a history of shortness of breath with exertional activities.  He stated that he is able to walk for approximately 20 minutes, during which time, he has shortness of breath.  He reported an inability to walk up inclines; and he stated that he limits the amount of stairs that he will climb.  He gave a history of fatigue; and he stated that he takes naps to compensate.  He gave a history of headaches; but no dizziness or fainting spells.  He denied hypertension, hypercholesterolemia, and congestive heart failure.  The Veteran reported that the heart disability has not caused him to miss any work in the past six months.  He reported that he is unable to ride his motorcycle and jog.   

Upon examination, the Veteran did not appear to be in any acute distress.  There was no shortness of breath or dyspnea noted.  There were no heart murmurs noted.  An echocardiogram revealed a normal sized left ventricle with ejection fraction of 54 percent.  Prosthetic aortic valve was functioning normally.  

The Veteran submitted treatment records from Dr. B.C.W. dated February 18, 2008 through January 2009.  The treatment reports indicate that the Veteran sought treatment for sudden dizziness; and that he suffered a series of small strokes.  

A Jackson Hospital report dated February 29, 2008 reflects that the Veteran had an ejection fraction of 50 percent.  

In June 2009, the Veteran was admitted to Jackson Hospital with complaints of dysarthrotic, with increased left-sided weakness, and (per the Veteran's spouse) aphasia.  The discharge summary notes that the Veteran has not had any problems with his aortic valve prosthesis; but that he has had multiple transient ischemic attacks (TIAs).  An echocardiogram was performed; and the Veteran's ejection fraction was 37 percent.  A transesophageal echocardiogram (TEE) was recommended, and the ejection fraction on the TEE was normal (estimated at 60-65 percent).  Another June 2009 hospital report shows that the Veteran had normal left ventricle size and function, with an ejection fraction of 55 percent.  The hospital records reflect that the previous echocardiogram (conducted in April 2009) revealed an ejection fraction of 61 percent.       

The Veteran underwent another VA examination in June 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran believed that he has had 5 strokes since his most recent VA examination.  He stated that he has missed six weeks of work over the past year due to these strokes.  He reported that he works as a supervisor for a welding department.  

Upon examination, there was no evidence of congestive heart failure.  His heart rate was normal.  There was no murmur or carotid bruit.  The examiner noted that an echocardiogram in February 2008 was normal with an ejection fraction of 50 to 55 percent.  

A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

The Board finds that prior to February 29, 2008, the preponderance of the evidence weighs against the claim.  There had been no showing that the Veteran suffered more than one episode of acute congestive heart failure in the past year.  Moreover, his left ventricular dysfunction did not have an ejection fracture of 30 to 50 percent.  Instead, the June 2005 examiner estimated that it was 58 percent; and the March 2007 examiner found it to be 54 percent.  Likewise, the private treatment reports of Dr. J.E. show the ejection fraction to be 58 percent in May 2005 and May 2006.  The Veteran remained fully employed and specifically stated that the disability has not interfered with work.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, the claim for a rating in excess of 30 percent (prior to February 29, 2008) for status post aortic valve replacement must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

However, a Jackson Hospital report dated February 29, 2008, reflects that the Veteran had an ejection fraction of 50 percent.  A 50 percent ejection fraction more closely approximates to the criteria for a 60 percent rating.  The Veteran also underwent an echogram in June 2009 in which his ejection fraction was 37 percent.  The Board acknowledges that the low ejection fraction caused the hospital staff to conduct a TEE that yielded normal findings (estimated at 60-65 percent).  Nonetheless, the Board finds that, in giving the benefit of the doubt to the Veteran, a 60 percent rating is warranted effective February 29, 2008.  As is explained below, a rating in excess of 60 percent is not warranted.   

Aortic valve replacement - whether a rating in excess of 60 percent is warranted
Effective September 18, 2010, the Veteran's aortic valve replacement disability had been rated as 60 percent disabling.  The basis for the rating was the Veteran's September 2010 VA examination.  As a result of the Board's findings above, the 60 percent rating is now effective from February 29, 2008.

The September 2010 examiner reviewed the claims file in conjunction with the examination.  The Veteran denied any coronary artery disease, myocardial infarction, and angina.  He had shortness of breath with moderate exertion.  He complained of frequent dizziness; and he reported having five mini-strokes in the past two years.  The examiner noted that the Veteran's most recent stress test was years ago; his most recent echocardiogram was over two years ago; and that the Veteran could not presently perform an exercise stress test due to left leg weakness post cerebrovascular accident (CVA).  The Veteran reported that he takes 3 mg. Coumadin on Mondays, Wednesdays, and Fridays; and that he takes 2 mg. of Coumadin on the remaining days of the week.  He had a positive history of valvular heart disease including prosthetic valve, and dyspnea on moderate exertion.  He denied rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, congestive heart failure, other heart disease, syncope, and fatigue.  The examiner noted that continuous medication is required for the Veteran's heart disease.  

Upon examination, there was no evidence of congestive heart failure or pulmonary hypertension.  There was no evidence of abnormal breathing.  Heart sounds were normal.  Since a stress test could not be performed, the examiner estimated the Veteran's METs at 5.  The examiner supported his estimation by pointing out that the Veteran gets tired when he attempts to perform light yard work; and that he is unable to carry more than 40 pounds.  The examiner noted that testing for left ventricle dysfunction showed a 50 percent ejection fraction.  After a thorough examination, the examiner concluded that the Veteran had: (1) overall normal left ventricular size, (2) moderate concentric left ventricular hypertrophy, (3) normal left ventricular function, (4) mild aortic stenosis, (5) normal right ventricular systolic pressure, and (6) mild mitral regurgitation.  

The Board notes that in order for a rating in excess of 60 percent to be warranted, the Veteran's disability would have to be manifested by chronic congestive heart failure; or a workload of less than 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

There are no findings in the claims file, including in the September 2010 examination report, that are consistent with the criteria for a rating in excess of 60 percent.  The Veteran's left ventricular dysfunction did not have an ejection fraction of less that 30 percent.  Rather, it was measured at 50 percent.  The Veteran specifically denied congestive heart failure, and none was shown on examination.  Finally, although the stress test was not able to be performed, the examiner estimated the Veteran's METs to be 5.  Furthermore, he substantiated his estimation by citing the Veteran's own complaints of tiring when performing light yard work, and his inability to carry more than 40 pounds.  Consequently, the Board finds that the preponderance of the evidence weighs against the claim for a rating in excess of 60 percent.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, the claim for a rating in excess of 60 percent for status post aortic valve replacement must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Back - prior to June 9, 2010
The Veteran's service-connected lumbosacral strain with a herniated lumbar disc has been rated by the RO under the provisions of Diagnostic Code 5237; and has been rated as 10 percent disabling prior to June 9, 2010.  

The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of intervertebral disc syndrome (Diagnostic Code 5243) allow a 60 percent disability rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in June 2005.  He complained of localized, constant, sharp, hammering pain in his lumbar spine.  He denied radiating pain; but stated that the pain increases with bending, lifting, or prolonged walking.  He reported that he has severe flare-ups once or twice per year, each lasting approximately one week.  During flare-ups, he states that he cannot do any strenuous activity; and he has to remain in bed.  He reported that he takes Tylenol to ease the pain.  He denied using any ambulatory devices.

Examination of the spine revealed no postural abnormalities, no fixed deformities, and no paraspinal tenderness.  He achieved forward flexion from 0-70 degrees with minimal limitation due to pain; he achieved extension from 0-30 degrees with minimal limitation due to pain; he achieved lateral flexion (to the left and right) from 0-20 degrees with minimal limitation due to pain; and he achieved lateral rotation (to the left and right) from 0-30 degrees with minimal limitation due to pain.  He had no increased muscle fatigue or weakness of his lumbar spine as a result of repetition; and he had no additional loss of motion as a result of repetition.  He was diagnosed with a lumbar strain.  

The Veteran underwent another VA examination in March 2007.  Examination of the spine showed no evidence of any palpable muscle spasms; but he was noted to have some tenderness on the lumbosacral spine as well as to the left and right of the spine.  Forward flexion beyond 60-70 degrees was associated with pain; and further range of motion beyond 70 degrees was limited by pain.  He achieved extension to 25-30 degrees, and lateral flexion to 24-30 degrees bilaterally.  He described a pulling sensation in the area of the left lumbosacral spine with right lateral flexion and in the area of the right lumbosacral spine with left lateral flexion.  Right and left lateral rotation was approximately 25 degrees bilaterally.  He complained of radiating pain down the left buttock and thigh with forward flexion.  Straight leg raising tested bilaterally to approximately 70 degrees; and it was noted to be positive.  X-rays revealed no evidence of compression or dislocation.  An EMG and nerve conduction studies revealed that all nerves were within normal limits.  

As noted above, in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The VA examinations reflect that the Veteran achieved forward flexion to 70 degrees.   
 
In regards to DeLuca criteria, the June 2005 VA examiner stated that the Veteran had no increased muscle fatigue or weakness of his lumbar spine as a result of repetition; and he had no additional loss of motion as a result of repetition.  There is no medical evidence to show that (prior to June 9, 2010) there was any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

Additionally, the Board notes that a 20 percent rating would be warranted if the Veteran's disability had been manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, the evidence of record fails to show any such manifestations.  The March 2007 examiner specifically reported that there was no evidence of any palpable muscle spasms.

Finally, a rating in excess of 10 percent would be warranted if the Veteran experienced incapacitating episodes for a total duration of at least two weeks, but less than four weeks during the past 12 months.  At the Veteran's June 2010 Board hearing, he testified that he had an incapacitating episode.  However, he then admitted that he was not prescribed bedrest by a physician.  As noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  Consequently, the evidence is against a finding that the Veteran had incapacitating episodes for a total duration of at least two weeks, but less than four weeks during the past 12 months.  

In the absence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; muscle spasm or severe guarding; or incapacitating episodes for a total duration of at least two weeks, but less than four weeks during the past 12 months; the Board finds that the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent prior to June 9, 2010 for a herniated lumbar disc, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Back - effective June 9, 2010
Effective June 9, 2010, the Veteran's lumbosacral strain with a herniated lumbar disc has been rated as 20 percent disabling.

The Veteran underwent a third VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  

Examination of the thoracolumbar spine showed no ankylosis, spasm, or atrophy.  There was evidence of weakness, pain, tenderness, and guarding.  These symptoms were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

The Veteran achieved forward flexion from 0-50 degrees; extension from 0-20 degrees; right and left lateral flexion from 0-20 degrees; and right and left lateral rotation from 0-30 degrees.  There was objective evidence of pain; but there was no objective evidence of pain following repetitive motion and no additional limitation of motion following three repetitions.  The Veteran was diagnosed with moderate lower lumbar foraminal stenosis (seen on MRI), worst at L5-S1; and L3-4 and L5-S1 annulus tears.  

In order to warrant a rating in excess of the current 20 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The September 2010 examination revealed that the Veteran achieved forward flexion of the lumbar spine from 0-50 degrees.    

In regards to DeLuca criteria, the September 2010 VA examiner stated that there was no additional limitation of motion following three repetitions.  There is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for a herniated lumbar disc, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10, 20, 30, and 60 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence fails to reflect that the Veteran is unemployable.  To the contrary, at his June 2010 Board hearing, he specifically stated that he was employed.  Consequently, the record does not raise a TDIU claim.


ORDER

Effective February 29, 2008, a rating of 60 percent, but no higher, is warranted for the Veteran's for status post aortic valve replacement.  To this extent, the appeal is granted. 

Increased ratings for the Veteran's lumbosacral strain with a herniated lumbar disc are not warranted.  To this extent, the appeal is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


